DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Ariela Yevick on August 22, 2022.
4.	The application has been amended as follows: 
1. (Currently amended) A payment instrument for executing a transaction, the payment instrument having an outer face and a thickness and comprising: 
a primary means 
a first means for: 
drawing power from a power source; 
communicating with the primary means using near field communication ("NFC") protocol; 
emitting a first NFC signal when powered by the power source; and
storing first position information and transmitting the first position information to the primary means via NFC; 
a second means for: 
drawing power from the power source; 
communicating with the primary means using NFC protocol; 
emitting a second NFC signal when powered by the power source; and
storing second position information and transmitting the second position information to the primary means via NFC; and
a third means for: 
drawing power from the power source; 
communicating with the primary means using NFC protocol; 
emitting a third NFC signal when powered by the power source; and
storing third position information and transmitting the third position information to the primary means via NFC; 
wherein: 
the first, second and third means are within the thickness; and 
the primary means for:
receiving the transmitted first, second and third position information and transmitting the received first, second and third position information to a POS device during the transaction.











2. (Currently amended) The payment instrument of claim 1 wherein each of the first, second, and third means 
3. (Original) The payment instrument of claim 1 wherein the first position information is a first X,Y coordinate, the second position information is a second X,Y coordinate, and the third position information is a third X,Y coordinate.
4. (Previously presented) The payment instrument of claim 1 wherein the payment instrument is a credit card and includes imprinted data, the imprinted data including a CVV code, a card expiry date, a customer name and a name of a payment processing network.
5. (Previously presented) The payment instrument of claim 1 wherein the primary chip is an EMV chip.
6. (Cancelled). 
7. (Currently amended) The payment instrument of claim 1 wherein the primary means is configured for storing 
8-20 (Cancelled).
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US/20180157949A1 to Wennemer et al., US2013/0161390A1 to Rodriquez, US2014/0224883A1 to Aiyer et al., US2016/0267486A1 to Mitra et al., and US2021/0103919A1 to Mullen.
The prior art of record fails to teach or disclose at least “a primary means positioned on the outer face; a first means for: drawing power from a power source; communicating with the primary means using near field communication ("NFC") protocol; emitting a first NFC signal when powered by the power source; and storing first position information and transmitting the first position information to the primary means via NFC; a second means for: drawing power from the power source; communicating with the primary means using NFC protocol; emitting a second NFC signal when powered by the power source; and storing second position information and transmitting the second position information to the primary means via NFC; and a third means for: drawing power from the power source; communicating with the primary means using NFC protocol; emitting a third NFC signal when powered by the power source; and storing third position information and transmitting the third position information to the primary means via NFC; wherein: the first, second and third means are within the thickness; and the primary means for: receiving the transmitted first, second and third position information and transmitting the received first, second and third position information to a POS device during the transaction”. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692